            Case 1:18-cr-00333-JGK Document 193 Filed 12/17/19 Page 1 of 2



WILLKIE FARR & GALLAGHERLLP                                                                                          787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




December 17, 2019

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:    United States v. Akshay Aiyer, 18-CR-00333 (JGK)

Dear Judge Koeltl:

We represent Defendant Akshay Aiyer in the above-referenced action and write to respectfully request
an additional two-day extension of time to file a renewed motion for a judgment of acquittal under
Federal Rule of Criminal Procedure 29 (“Rule 29”) and/or a motion for a new trial under Federal Rule
of Criminal Procedure 33 (“Rule 33”).

As discussed in our letter to the Court, dated November 26, 2019, Federal Rule of Criminal Procedure
45(b), “Extending Time,” provides that the Court may grant an extension of time to file post-trial
briefing “for good cause . . . on a party’s motion made before the originally prescribed or previously
extended time expired.” Fed. R. Crim. P. 45(b).

As the Court is aware, Mr. Aiyer’s briefing is due this Wednesday, December 18, 2019. In light of the
recent, unanticipated post-trial issues and in order to best prepare the post-trial briefing, we
respectfully request an additional extension of two days with a new proposed deadline of Friday,
December 20, 2019.

We have conferred with the Government, and they do not oppose this extension. The Government
requests that their papers opposing the Rule 29 and/or Rule 33 motion be due on January 27, 2020, and
the defense agrees to this request.




            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
           Case 1:18-cr-00333-JGK Document 193 Filed 12/17/19 Page 2 of 2




Respectfully submitted,



/s/ Martin Klotz_________
Martin Klotz


cc: All Counsel of Record (via ECF)
